Let me first of
all congratulate Mr. Holkeri on his unanimous election
to the mantle of the leadership of the world's foremost
international body. He is presiding in this, the last year
of the present century, following the profound
commitments manifested at the Millennium Summit.
We look forward in eager anticipation to the
implementation of the Summit pledges, as small States
are becoming more and more disillusioned with the
actual manifestations and the selectivity of the United
Nations.
I should like to offer congratulations to his
predecessor, who, as we know, comes from a recently
independent country — a country which had to struggle
in order to be entrusted with the management of its
own affairs. In him, we saw a genuine attempt to move
towards some equilibrium in this body. As such, my
country applauds his efforts, but we are still awaiting
the day when small countries will receive the respect
due to sovereign States.
This year we will be making a deliberately short
statement, in the hope that the Assembly will
concentrate on the myriad of problems with which we
are plagued.
Small States do not equate with small problems.
In reality, the reverse is often the norm, particularly
when the State in question is still on the periphery —
the periphery of the dominant industrial entities. In the
case of my country, peripheral existence emerged in the
post-Colombian era when, along with other Caribbean
countries, we became colonies of exploitation, as
opposed to colonies of settlement. Mercantilism
demanded our production of agricultural commodities,
whether indigo, cotton or sugar cane; it was a
monoculture, designed solely and purposely for the
betterment of the mother country, at the expense of the
colonies.
6

But no doubt the question is being asked as to
why I am raising that issue here. It is precisely because
the lingering reality is that we are sometimes moved
to ask ourselves if we are still victims of the “Robinson
Crusoe” mentality. To be a colony of
exploitation meant that the entity was an area of
underdevelopment — an underdevelopment which
meant that we were to remain in that state in perpetuity
if we were to fulfil the precise conditions for
exploitation.
Throughout history, smaller entities have been, as
it were, invisible. We do not have small problems. How
could that be the case when nuclear waste is still being
trans-shipped through our waters, despite numerous
and repeated protests, pleas and entreaties? We have a
problem with the World Trade Organization (WTO),
which rules in favour of the interests of multinational
enterprises and the countries benefiting from the
operations of those enterprises. The Windward Island
producers of bananas were at a total disadvantage, as
they could not afford to pay the cost of adequate
representation before the WTO. In 1896, the silver-
throated orator, William Jennings Bryan, stood up in
California and asked whether mankind should be
crucified upon a cross of gold. Today, we must ask if
Windward Island humanity is to be snuffed out on a
bed of yellow fruit, thereby sending a ripple effect
throughout the Caribbean, culminating in deprivation,
degradation, depression and the severest forms of
dehumanization.
At the Millennium Summit round table, much
time was spent talking about globalization, without the
fundamental reality of that globalization — so-called
free trade — being dealt with. In modern history, there
has never been free trade. It has been advocated,
encouraged and even preached about. John Bright and
Richard Cobden have been acclaimed for their “gospel
of free trade”, but it has never been a reality. In the
nineteenth century, it was propelled by the industrial
and maritime countries which stood to benefit from it.
In the twentieth century, it has emanated from the
dominant States, and the statistics demonstrate that it
has wrought havoc on most of the developing world.
This has primarily been the result of selfishness
and the unwillingness to listen to and accept the
concerns of those who suffer most from it. Yes, we
benefit from the expanded use of the Internet, the
greater access to education and the ability to travel
abroad more frequently. But we have been hurt by
extraordinary pressures to control our economic
advancement, whether by the influence of
multinational enterprises or by maritime activity, which
deplete our resources and pollute our environment.
Instead of our nutritional level improving, the statistics
again show that poverty has spread, and the sick in
poor countries cannot access the medicines needed to
improve the health of their societies. If we are to have
globalization, let us recognize its imperfections and
address them meaningfully. Let us not preach, “do as I
say but not as I do”.
Globalization does not have a human face. We
continue to hear about the opportunities for the
developing countries, but we are still waiting for the
benefits to be made manifest. While we wait, we would
like to remind this body that we remain disappointed
that the International Criminal Court will not be
dealing with illegal trafficking in narcotics or with
illegal trade in arms and terrorism. Let us be heard. Let
us be seen. We do not have small problems.
At the Millennium Summit, my Prime Minister,
Lester Bryant Bird, clearly demonstrated how the
world's economic and political agenda is devised and
directed by a few of its most powerful Governments.
He stated that Antigua and Barbuda, as well as several
other small countries,
“have experienced the most blatant disregard for
the rules of international law, rules that have been
spelled out by the General Assembly and upheld
by the International Court of Justice.” (A/55/PV.3)
The principle now is “might is right”. The Prime
Minister pointed out that all of this is being done by the
Organization for Economic Cooperation and
Development (OECD), which believes that its States
will lose capital to other States because of their more
competitive tax regimes. They have gone further by
dubbing tax incentives “harmful tax competition” and
linking it most unfairly with money-laundering
activities, even when there is no evidence for the
charge. My country has voluntarily agreed to contribute
more for peacekeeping even with our strapped
finances, as we accept our role as a contributor to the
welfare of the globe. We would likewise hope that the
dominant be fair to us.
I can go on and on with our difficulties and our
victimization primarily due to our pusillanimous
nature. For the first time in several years we have not
elaborated on natural disasters. By now all members of
7

the United Nations should know of our plight. We
would however wish to speak on a decolonization
issue.
Antigua and Barbuda has followed closely the
question of Western Sahara, and even though we do not
have an international intelligence system, we are
calling for an implementation of the referendum, as the
signals for renewed violence, if the United Nations
does not carry out its pledge, are quite clear. We do not
wish to see, once again, the carnage witnessed in East
Timor.
The conflict, as it has been underlined through
resolutions of the United Nations, the Organization of
African Unity, and the Movement of Non-Aligned
States, must be resolved through the exercise of the
Saharawi people of their right to self-determination.
The international community has for decades adopted
this legal framework as a basis for a just and durable
solution to the conflict. We believe that the referendum
can be organized before next year, and we are calling
for such. We do not wish another situation with the
outbreak of violence.
Let me sum up with a few things that Antigua and
Barbuda would like to see at the United Nations. We
would like to press for the end of “selective”
multilateralism and move towards the incorporation of
“genuine” multilateralism. We desire to have a reform
process expanded beyond the Secretariat and practised
among all countries of the Organization. Reform
should not connote expansion, it should mean
restructuring. The principle of rotation on the major
decision-making bodies, particularly the Economic and
Social Council (ECOSOC), should become a reality.
And may I repeat: the principle of rotation should
become a reality. The concept of globalization should
be viewed in its entirety, and a study should be done on
its effects on developing countries. The gross national
product should not be used as the sole criterion for
graduating a State from concessionary loans, and the
vulnerability index, on which Antigua and Barbuda is
ranked very high, should be taken into consideration.
The principle of “the equality of sovereign States”
should be used to guard against the marginalization of
States within the United Nations system. The countries
that have pledged to contribute 0.7 per cent of their
official development assistance (ODA) should carry
out their commitment in this regard. There should be
some form of equity in regard to geographic groupings
within the United Nations. While we understand the
reasons why the existing groups were created, the time
has come for a more equitable arrangement. The
nations comprising the United Nations should become
truly united.
Antigua and Barbuda will continue to fulfil its
obligations to its citizens and to this body. We
recognize the benefits that we accrue from our
involvement in this parliament of parliaments. We have
benefited and will continue to benefit from the
programmes of the various bodies and agencies of this
body. We are, however, confident that we have
contributed towards global progress, and we remain
ready to continue our contribution to the United
Nations.













